    Case 1:19-cv-02109-JPW-DB Document 13 Filed 04/29/20 Page 1 of 1




           IN THE UNITED STATES DISTRICT COURT
         FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IBRAHIM KURTI,                 :              Civil No. 1:19-cv-2109
                               :
        Petitioner,            :
                               :
        v.                     :
                               :
DOUGLAS WHITE, WARDEN, et al., :
                               :
        Respondents.           :               Judge Jennifer P. Wilson


                                  ORDER

    For the reasons stated in the accompanying memorandum, IT IS

ORDERED AS FOLLOWS:

    1. The petition for writ of habeas corpus, filed pursuant to
       28 U.S.C. § 2241, is DENIED.

    2. The Clerk of Court is directed to CLOSE this case.




                                    s/ Jennifer P. Wilson_________
                                    JENNIFER P. WILSON
                                    United States District Court Judge
                                    Middle District of Pennsylvania
